 



Exhibit 10.76
PROMISSORY NOTE
Dated as of November 13, 2006
For value received, the undersigned, hereby promises to pay to the order of
Wells Fargo Equipment Finance, Inc. (the “Lender”) at its office in Minneapolis,
MN, or at such other place as may be designated from time to time by the holder
hereof, the sum of $5,521,374.24 in installments according to the schedule set
forth below; provided, however, that the undersigned and the Lender may agree to
any other payment schedule, in which case any variations shall be set forth in
the space provided for additional provisions. The first payment period shall
begin on the 15th day of the month in which Lender disburses the loan proceeds
if disbursement is made on or before the 15th day of such month, and the first
payment period shall begin on the last day of such month if disbursement is made
during the balance of such month. The first installment shall be payable on the
first payment due date set forth below (which may be the same as the date the
first payment period begins). Subsequent installments shall be payable on the
first day of each payment period beginning after the first payment period. The
undersigned agrees that the date the first payment period begins may be left
blank when this Note is executed and hereby authorizes Lender to insert such
date based upon the date the loan proceeds are disbursed.

     
PAYMENT SCHEDULE:
   
Date first payment period begins:
  First payment due:
Number of Installments:     48
  Amount of each installment:     $115,028.63 
Payment period:     Monthly
  Annual Interest rate used in computing payment schedule:     6.38% Principal
amount of loan proceeds disbursed:     $4,861,806.81 

In addition to installment payments as set forth above, the undersigned agrees
to pay Lender interim interest on the loan proceeds disbursed hereunder from the
date of disbursement to the date the first payment period begins at the annual
interest rate set forth above used in computing the payment schedule. Interim
interest shall be due and payable on the date the first payment period begins.
If any installment is not paid when due, then in addition to any other remedy
Lender may have hereunder, Lender may impose and, if imposed, the undersigned
shall pay a late charge of 5% of the amount of the delinquent installment but in
any event not more than permitted by applicable law. Payments thereafter
received shall be applied first to delinquent installments and then to current
installments.
This Note may be prepaid in whole at any time without penalty by paying to
Secured Party the unpaid principal balance of this Note, determined by using the
simple interest method at the rate set forth herein, together with accrued but
unpaid interest and late charges.
This Note may be prepaid in part but only as a result of a disposition of an
item of collateral which secures this Note. The amount of such prepayment shall
be the product of the unpaid principal balance of this Note determined in
accordance with the preceding paragraph times a fraction, the numerator of which
is the original advance made by the Lender with respect to the item of
collateral in question and the denominator of which is the original principal
balance of this Note with respect to the existing collateral securing this Note,
together with accrued but unpaid interest multiplied by the same fraction, plus
a prepayment premium equal to the percentage set forth in the preceding
paragraph times the principal amount prepaid. Nothing contained in this
paragraph shall be construed as an authorization by Lender to the undersigned to
sell or otherwise dispose of an item of collateral which secures this Note. Such
sale or disposition of an item of collateral by the undersigned shall be made
solely in accordance with the terms of the security agreement or other agreement
pursuant to which the undersigned pledged such item of collateral to Lender.
The undersigned may remit to Lender amounts in excess of an installment that is
due hereunder and Lender shall apply such amount to the next maturing
installment or installments. Payment of amounts in excess of the installment
that is due or installments prior to the due date thereof shall not be treated
as a prepayment or result in a change to either the total number of installments
or the total sum of all installments payable under this Note.
The following shall constitute an Event of Default hereunder: (a) failure to pay
any installment hereunder when due; (b) the occurrence of an event of default as
defined in any security agreement or mortgage securing this Note; (c) the
commencement of any bankruptcy or insolvency proceedings by or against the
undersigned or any guarantor of this Note; and (d) any indebtedness the
undersigned may now or hereafter owe to Lender or any affiliate thereof shall be
accelerated following a default thereunder or, if any such indebtedness is
payable on demand, payment thereof shall be demanded. Upon the occurrence of an
Event of Default, Lender may do any one or more of the following as it may
elect: (i) upon written notice to the undersigned, declare the entire unpaid
balance of the Note to be immediately due and payable, and the same (less
unearned interest computed using a discount rate of 4% and the simple interest
method as if this Note had been paid in full on the date it became due and
payable) shall thereupon be and become immediately due and payable:
(ii) exercise any one or more of the rights and remedies available to it under
any security agreement or mortgage securing this Note or under any other
agreement or by law.
The undersigned hereby waives presentment, notice of dishonor, and protest. The
undersigned agrees to pay all costs of collection of this Note, including
reasonable attorneys’ fees. The holder hereof may change the terms of payment of
the Note by extension, renewal or otherwise, and release any security for, or
party to, this Note and such action shall not release any accommodation maker,
endorser, or guarantor from liability on this Note.
THIS AGREEMENT INCLUDES THE TERMS ON THE ATTACHED PAGE(S).
IN WITNESS WHEREOF the Debtor has signed this Agreement as of the date first
above written.
StarTek USA, Inc.
Debtor
/s/ Steve Butler
By
CEO
Title

 

 



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained herein, if the rate of
interest, late payment fee, prepayment premium or any other charges or fees due
hereunder are determined by a court of competent jurisdiction to be usurious,
then said interest rate, fees and/or charges shall be reduced to the maximum
amount permissible under applicable law and any such excess amounts shall be
applied towards the reduction of the principal balance of this Note.
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the laws of the state of Minnesota without
regard to conflicts of law rules. THE UNDERSIGNED HEREBY WAIVES ANY RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY MATTER UNDER OR IN CONNECTION WITH THIS NOTE.
If Debtor is not an individual, (i) the execution, delivery and performance of
this Note has been duly authorized by all necessary action on the part of Debtor
and will not violate any provision of Debtor’s governing documents; (ii) the
person signing on behalf of Debtor is duly authorized; and (iii) this Note
constitutes a legal, valid and binding obligation of Debtor.
If this Note is signed by more than one person as Debtor, then the term “Debtor”
shall refer to each of them separately and to all of them jointly, and each such
person shall be liable hereunder individually in full and jointly with the
others.
Ver. 0906

 

 



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
Dated as of November 13, 2006
Contract Number 0127395-700
Name and Address of Debtor:
StarTek USA, Inc.
44 Cook Street Ste 400
Denver, CO 80206
 

1.   Security Interest and Collateral. To secure the payment and performance of
each and every debt, liability and obligation of every type and description
which Debtor may now or at any time hereafter owe to Wells Fargo Equipment
Finance, Inc. (“Secured Party”) (whether such debt, liability or obligation now
exists or is hereafter created or incurred, whether it is currently contemplated
by the Debtor and Secured Party, whether any documents evidencing it refer to
the Security Agreement, and whether it is or may be direct or indirect, due or
to become due, absolute or contingent, primary or secondary, liquidated or
unliquidated, or joint, several or joint and several; all such debts,
liabilities and obligations being herein collectively referred to as the
“Obligations”), Debtor hereby grants Secured Party a security interest (herein
called the “Security Interest”) in the following property (herein called the
“Collateral”):       The Equipment described on Schedule A attached hereto and
made a part hereof. together with all substitutions and replacements for and
products of the Collateral, all proceeds, accessories, attachments, parts,
equipment and repairs now or hereafter attached or affixed to or used in
connection with the Collateral.   2.   Representations, Warranties and
Agreements. Debtor represents, warrants and agrees that:

  (a)   Authorization. If Debtor is not an individual, (i) the execution,
delivery and performance of this Agreement has been duly authorized by all
necessary action on the part of the Debtor and will not violate any provision of
the Debtor’s governing documents; and (ii) the person signing this Agreement on
behalf of the Debtor is duly authorized.     (b)   Office Location and
Organization. Debtor’s chief executive office (if Debtor is a corporation, a
partnership or a limited liability company) is located at the address for Debtor
shown above. Debtor will not change the location of its chief executive office
or his/her residence, as the case may be, or its state of organization or form
of organization (if Debtor is a corporation, a partnership or a limited
liability company) without first giving Secured Party at least 10 days prior
written notice of the proposed change.     (c)   Business Purpose; Lawful Use.
The Equipment will be used primarily for business purposes as opposed to
personal, family or household purposes. Debtor will comply with all laws and
regulations applicable to the Equipment and its use.

3.   Additional Representations, Warranties and Agreements. Debtor represents,
warrants and agrees that:

  (a)   Debtor has (or will have at the time Debtor acquires rights in
Collateral hereafter arising) absolute title to each item of Collateral free and
clear of all security interests, liens and encumbrances, except the Security
Interest and will defend the Collateral against all claims or demands of all
persons other than Secured Party. Debtor will not sell or otherwise dispose of
the Collateral or any interest therein without the prior written consent of
Secured Party.     (b)   Debtor will not permit any Collateral to be located in
any state (and, if county filing is required, in any county) in which the
financing statement covering such Collateral is required to be, but has not in
fact been, filed in order to perfect the Security Interest.     (c)   Debtor
will (i) keep all Collateral in good repair, working order and condition, normal
depreciation excepted, and will, from time to time, replace any worn, broken or
defective parts thereof; (ii) promptly pay all taxes and other governmental
charges levied or assessed upon or against any Collateral or upon or against the
creation, perfection or continuance of the Security Interest; (iii) keep all
Collateral free and clear of all security interests, liens and encumbrances
except the Security Interest; (iv) at all reasonable times, permit Secured Party
or its representatives to examine or inspect any Collateral, wherever located,
and to examine, inspect and copy Debtor’s books and records pertaining to the
Collateral and its business and financial condition; (v) keep accurate and
complete records pertaining to Debtor’s business and financial condition and
submit to Secured Party such periodic reports concerning Debtor’s business and
financial condition as Secured Party may from time to time reasonably request;
(vi) promptly notify Secured Party of any loss of or material damage to any
Collateral; (vii) at all times keep all Collateral insured against risks of fire
(including so-called extended coverage), theft, collision (in case of Collateral
consisting of motor vehicles) and such other risks and in such amounts as
Secured Party may reasonably request, with any loss payable to Secured Party to
the extent of its interest and with a provision requiring the insurer to notify
Secured Party in writing at least 10 days prior to cancellation or modification
of any such policy, (viii) from time to time execute such financing statements
as Secured Party may reasonably require in order to perfect the Security
Interest and, if any Collateral consists of a motor vehicle, execute such
documents as may be required to have the Security Interest properly noted on a
certificate of title; (ix) pay when due or reimburse Secured Party on demand for
all costs of collection of any of the Obligations and all other out-of-pocket
expenses (including in each case all reasonable attorneys’ fees) incurred by
Secured Party in connection with the creation, perfection, satisfaction,
protection, defense or enforcement of the Security Interest or the creation,
continuance, protection, defense or enforcement of this Agreement or any or all
of the Obligations, including expenses incurred in any litigation or bankruptcy
or insolvency proceedings; (x) execute, deliver or endorse any and all
instruments, documents, assignments, security agreements and other agreements
and writings which Secured Party may at any time reasonably request in order to
secure, protect, perfect or enforce the Security Interest and Secured Party’s
rights under this Agreement; (xi) not use or keep any Collateral, or permit it
to be used or kept, for any unlawful purpose or in violation of any federal,
state or local law, statute or ordinance; and (xii) not permit any Collateral to
become part of or to be affixed to any real property without first assuring to
the reasonable satisfaction of Secured Party that the Security Interest will be
prior and senior to any interest or lien then held or thereafter acquired by any
mortgagee of such real property or the owner or purchaser of any interest
therein. If Debtor at any time fails to perform or observe any agreement
contained in this Section 3(c), and if such failure shall continue for a period
of ten calendar days after Secured Party gives Debtor written notice thereof
(or, in the case of the agreements contained in clauses (vii) and (viii) of this
Section 3(c), immediately upon the occurrence of such failure, without notice or
lapse of time), Secured Party may (but need not) perform or observe such
agreement on behalf and in the name, place and stead of Debtor (or, at

THIS AGREEMENT INCLUDES THE TERMS ON THE ATTACHED PAGE(S)
StarTek USA, Inc.
Debtor
/s/ Steve Butler
By
CEO
Title

 

 



--------------------------------------------------------------------------------



 



    Secured Party’s option, in Secured Party’s own name) and may (but need not)
take any and all other actions which Secured Party may reasonably deem necessary
to cure or correct such failure (including, without limitation, the payment of
taxes, the satisfaction of security interests, liens, or encumbrances, the
procurement and maintenance of insurance, the execution of financing statements,
the endorsement of instruments, and the procurement of repairs, transportation
or insurance); and, except to the extent that the effect of such payment would
be to render any loan or forbearance of money usurious or otherwise illegal
under any applicable law Debtor shall thereupon pay Secured Party on demand the
amount of all moneys expended and all costs and expenses (including reasonable
attorneys’ fees) incurred by Secured Party in connection with or as a result of
Secured Party’s performing or observing such agreement or taking such actions,
together with interest thereon from the date expended or incurred by Secured
Party at the highest rate then applicable to any of the Obligations. To
facilitate the performance or observance by Secured Party of such agreements of
Debtor, Debtor hereby irrevocably appoints (which appointment is coupled with an
interest) Secured Party, or its delegate, as the attorney-in-fact of Debtor with
the right (but not the duty) from time to time to create, prepare, complete,
execute, deliver, endorse or file, in the name and on behalf of Debtor, any and
all instruments, documents, financing statements, applications for insurance and
other agreements and writings required to be obtained, executed, delivered or
endorsed by Debtor under this Section 3.   4.   Assignment of Insurance. Debtor
hereby assigns to Secured Party, as additional security for the payment of the
Obligations, any and all moneys (including but not limited to proceeds of
insurance and refunds of unearned premiums) due or to become due under, and all
other rights of Debtor under or with respect to, any and all policies of
insurance covering the Collateral, and Debtor hereby directs the issuer of any
such policy to pay any such moneys directly to Secured Party. Both before and
after the occurrence of an Event of default, Secured Party may (but need not),
in its own name or in Debtor’s name, execute and deliver proofs of claim,
receive all such moneys, endorse checks and other instruments representing
payment of such moneys, and adjust, litigate, compromise or release any claim
against the issuer of any such policy.   5.   Events of Default. Each of the
following occurrences shall constitute an event of default under this Agreement
(herein called “Event of Default”): (i) Debtor shall fail to pay any or all of
the Obligations when due or (if payable on demand) on demand, or shall fail to
observe or perform any covenant or agreement herein binding on it; (ii) any
representation or warranty by Debtor set forth in the Agreement or made to
Secured Party in any financial statements or reports submitted to Secured Party
by or on behalf of Debtor shall prove materially false or misleading; (iii) a
garnishment, summons or a writ of attachment shall be issued against or served
upon the Secured Party for the attachment of any property of Debtor or any
indebtedness owing to Debtor; (iv) Debtor or any guarantor of any Obligation
shall (A) be or become insolvent (however defined); or (B) voluntarily file, or
have filed against it involuntarily, a petition under the United States
Bankruptcy Code; or (C) if a corporation, partnership, or organization, be
dissolved or liquidated or, if a partnership, suffer the death of a partner or,
if an individual, die; or (D) go out of business; (v) an event of default shall
occur under any indebtedness Debtor may now or hereafter owe to any affiliate of
Secured Party; (vi) if Debtor is a corporation, more than 50% of the shares of
voting stock of Debtor shall become owned by a shareholder or shareholders who
were not owners of voting stock of Debtor on the date of this Agreement or, if
Debtor is a partnership, more than 50% of the partnership interests in the
Debtor shall become owned by a partner or partners who were not partners of
Debtor on the date of this Agreement; or (vii) Debtor shall consolidate with or
merge into, or sell all or substantially all of its assets to, any individual,
corporation, or other entity.   6.   Remedies upon Event of Default. Upon the
occurrence of an Event of Default under Section 5 and at any time thereafter,
Secured Party may exercise any one or more of the following rights and remedies:
(i) declare all unmatured Obligations to be immediately due and payable, and the
same shall thereupon be immediately due and payable, without presentment or
other notice or demand; (ii) exercise and enforce any or all rights and remedies
available upon default to a secured party under the Uniform Commercial Code,
including but not limited to the right to take possession of any Collateral,
proceeding without judicial process or by judicial process (without a prior
hearing or notice thereof, which Debtor hereby expressly waives), and the right
to sell, lease or otherwise dispose of any or all of the Collateral, and in
connection therewith, Secured Party may require Debtor to make the Collateral
available to Secured Party at a place to be designated by Secured Party which is
reasonably convenient to both parties, and if notice to Debtor of any intended
disposition of Collateral or any other intended action is required by law in a
particular instance, such notice shall be deemed commercially reasonable if
given (in the manner specified in Section 7) at least 10 calendar days prior to
the date of intended disposition or other action; (iii) exercise or enforce any
or all other rights or remedies available to Secured Party by law or agreement
against the Collateral, against Debtor or against any other person or property.
Upon the occurrence of the Event of Default described in Section 5(iv)(B), all
Obligations shall be immediately due and payable without demand or notice
thereof.   7.   Miscellaneous. This Agreement can be waived, modified, amended,
terminated or discharged, and the Security Interest can be released, only
explicitly in a writing signed by Secured Party. A waiver signed by Secured
Party shall be effective only in the specific instance and for the specific
purpose given. Mere delay or failure to act shall not preclude the exercise or
enforcement of any of Secured Party’s rights or remedies. All rights and
remedies of Secured Party shall be cumulative and may be exercised singularly or
concurrently, at Secured Party’s option, and the exercise or enforcement of any
one such right or remedy shall neither be a condition to nor bar the exercise or
enforcement of any other. All notices to be given to Debtor shall be deemed
sufficiently given if delivered or mailed by registered or certified mail,
postage prepaid, to Debtor at its address set forth above or at the most recent
address shown on Secured Party’s records. Secured Party’s duty of care with
respect to Collateral in its possession (as imposed by law) shall be deemed
fulfilled if Secured Party exercises reasonable care in physically safekeeping
such Collateral or, in the case of Collateral in the custody or possession of a
bailee or other third person, exercises reasonable care in the selection of the
bailee or other third person, and Secured Party need not otherwise preserve,
protect, insure or care for any Collateral. Secured Party shall not be obligated
to reserve any rights Debtor may have against prior parties, to realize on the
Collateral at all or in any particular manner or order, or to apply any cash
proceeds of Collateral in any particular order of application. This Agreement
shall be binding upon and inure to the benefit of Debtor and Secured Party and
their respective heirs, representatives, successors and assigns and shall take
effect when signed by Debtor and delivered to Secured Party, and Debtor waves
notice of Secured Party’s acceptance hereof. Secured Party may execute this
Agreement if appropriate for the purpose of filing, but the failure of Secured
Party to execute this Agreement shall not affect or impair the validity or
effectiveness of this Agreement. A carbon, photographic or other reproduction of
this Agreement or of any financing statement signed by the Debtor shall have the
same force and effects as the original for all purposes of a financing
statement. Except to the extent otherwise required by law, this Agreement shall
be governed by the internal laws of the state of Minnesota. If any provision or
application of this Agreement is held unlawful or unenforceable in any respect,
such illegality or unenforceability shall not affect other provisions or
applications which can be given effect, and this Agreement shall be construed as
if the unlawful or unenforceable provision or application had never been
contained herein or prescribed hereby. All representations and warranties
contained in this Agreement shall survive the execution, delivery and
performance of this Agreement and the creation and payment of the Obligations.
If this Agreement is signed by more than one person as Debtor, the term “Debtor”
shall refer to each of them separately and to both or all of them jointly; all
such persons shall be bound both severally and jointly with the other(s); and
the Obligations shall include all debts, liabilities and obligations owed to
Secured Party by any Debtor solely or by both or several or all Debtors jointly
or jointly and severally, and all property described in Section 1 shall be
included as part of the Collateral, whether it is owned jointly by both or all
Debtors or is owned in whole or in part by one (or more) of them. There shall be
(1) counterpart of this Agreement and it will be marked “Original.” To the
extent that this Agreement constitutes chattel paper (as that term is defined by
the Uniform Commercial Code), a security interest only may be created in the
Agreement marked “Original.” DEBTOR HEREBY WAIVES ANY RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY MATTER UNDER OR IN CONNECTION WITH THE SECURITY AGREEMENT.

Ver. 1204

 

 



--------------------------------------------------------------------------------



 



Schedule A
Contract Number 0127395-700 dated as of November 13, 2006
Debtor: StarTek USA, Inc.
Equipment Description: Office Furniture and IT equipment, together with all
parts, attachments and accessories, as more fully described below:

          Asset   Asset Description   Cap. Date
 
       
24753
  Cabling   01/31/2006
24797
  Timeclocks, ADI   02/28/2006
24798
  IEX Hardware   02/28/2006
24799
  IEX Software   02/28/2006
24800
  Speakerphone, Polycom   03/21/2006
24805
  Dell GX 520 desktops   04/04/2006
24807
  Aspect Ebusiness Architect   01/31/2006
24808
  Aspect Managers Admin   01/31/2006
24809
  Aspect Call Center User License   01/31/2006
24816
  Microsoft Licenses True-up-XP Desktops   03/31/2006
24817
  Microsoft Licenses True-up-Office Desktops   03/31/2006
24842
  Site Project Management Fees   03/31/2006
24843
  Security System-Wideband   03/31/2006
24844
  Shipping & Storage of PC’s   03/31/2006
24848
  TEAM LEADER VIEW   01/31/2006
24849
  SW LIC Contact Server system (new)   01/31/2006
24850
  ASPECT CALL CENTER HARDWARE   01/31/2006
24851
  Aspect Hands free telset   01/31/2006
24852
  Cabling   01/31/2006
24853
  Flair Cisco -3845 Voice bundle pvd m2-64   01/31/2006
24854
  Flair cisco -3845 power supply   01/31/2006
24855
  Flair Cisco one port t3/e3 network mod   01/31/2006
24856
  Flair 2 port rj 48 multiflex trunk   01/31/2006
24857
  Flair cisco smartnet 8x5xnbd 3845 voice   01/31/2006
24858
  Flair Cisco Catalyst 4500 Chassis (3-slot)   01/31/2006
24859
  Flair Cisco Catalyst 4500 1300W AC PWR   01/31/2006
24860
  Flair Cisco Cat 4507 Supervisor IV Cons   01/31/2006
24861
  Flair Cisco IOS Enhncd L3 c4500 SUP4/5 3DE   01/31/2006
24862
  Flair Cisco Catalyst 4500 Enhanced 48   01/31/2006
24863
  Flair Smartnet 8x5xnbc service for the   01/31/2006
24864
  Flair Catalyst 2950 48 port 10/100tx & 2 1   01/31/2006
24866
  Dell Marketing, L.P.1850 PowerEdge servers   01/31/2006
24867
  Dell Marketing, L.P. 2850 PowerEdge   01/31/2006
24868
  Dell Marketing, L.P. Projectors for training   01/31/2006
24869
  Dell Marketing, L.P. Dell Rack   01/31/2006
24870
  Dell Marketing, L.P. dell KVM   01/31/2006
24871
  Dell Marketing, L.P. 1850 PowerEdge   01/31/2006

Initials: /s/ SDB

 

 



--------------------------------------------------------------------------------



 



          Asset   Asset Description   Cap. Date
 
       
24872
  ASAP Software APC power strips   01/31/2006
24873
  ASAP Software HP LJ 2420dn printer   01/31/2006
24874
  ASAP Software APC UPS Backup units   01/31/2006
24875
  Dell Marketing, L.P. OptiPlex GX520 Small For   01/31/2006
24876
  ASAP Software IBM T43P laptop w/ accesories   01/31/2006
24877
  ASAP Software IBM T43 laptops w/ accesories   01/31/2006
24878
  Tri Fusion 6969-Consol/ship for Dell 17” @ 35   01/31/2006
24879
  Tri Fusion 6969-consol/ship for Dell GX520 SF   01/31/2006
24880
  Dell Marketing, L.P. Networker NDMP client co   01/31/2006
24881
  Dell Marketing, L.P. EMC S W install & implem   01/31/2006
24882
  Adi 2101690 600 MS-SQL   01/31/2006
24883
  Adi 2101690 2000-PROX ETHERNET TERMINAL   01/31/2006
24884
  Aspect Uniphi con User License   01/31/2006
24885
  Aspect PTO Ibm Webshere License   01/31/2006
24886
  Aspect Mission Critical License   01/31/2006
24887
  Dominion Power Set up   01/31/2006
24888
  Schlueter Electric Kohler Generator Auto Trnf   01/31/2006
24889
  Coleman Adams   01/31/2006
24890
  Interior Architects Inc.   01/31/2006
24893
  Wideband Security System   01/31/2006
24894
  Rocky Mountain Desk Corp-cubicals   01/31/2006
24895
  Rocky Mountain Desk Corp-ergo Dauphin Olive C   01/31/2006
24896
  Rocky Mountain Desk Corp Huddle rm Dauphin Se   01/31/2006
24897
  Rocky Mountain Desk Corp Private Office desk   01/31/2006
24898
  Rocky Mountain Desk Corp Armless Trn Rm Chair   01/31/2006
24899
  Rocky Mountain Desk Corp Breakroom Chair poly   01/31/2006
24900
  Rocky Mountain Desk Corp Dauphin Stools Break   01/31/2006
24901
  Rocky Mountain Desk Corp Office Guest Chairs   01/31/2006
24902
  Rocky Mountain Desk Corp Soft care Privacy Rm   01/31/2006
24903
  Rocky Mountain Desk Corp Reception Desk   01/31/2006
24905
  Rocky Mountain Desk Corp Table trn/conf/break   01/31/2006

 

 



--------------------------------------------------------------------------------



 



          Asset   Asset Description   Cap. Date
24906
  Rocky Mountain Desk Corp Design   01/31/2006
24907
  Rocky Mountain Desk Corp Pro mgmt   01/31/2006
24908
  Rocky Mountain Desk Corp-Office furniture   01/31/2006
24909
  Rocky Mountain Desk Corp Reception Table   01/31/2006
24910
  Rocky Mountain Desk Corp Steel Shelving Train   01/31/2006
24911
  Rocky Mountain Desk Corp Egan trn/conf/lrp Bo   01/31/2006
24912
  Rocky Mountain Desk Corp Marker board/track c   01/31/2006
24913
  Rocky Mountain Desk Corp Mobile Lecterns   01/31/2006
24914
  ShoreGroup PG/meadia routing-dual 3.4 ghz   01/31/2006
24915
  ShoreGroup Licences for ICM -INSTALL   01/31/2006
24916
  Aspect PTO Ibm Webshere License   01/31/2006
24917
  Aspect ACD Hardware install   01/31/2006

 
Initials: /s/ SDB
 

          Asset   Asset Description   Cap. Date
 
       
24922
  Verinet invoice 3474 PO 16600 SW   04/30/2006
24923
  Verinet invoice 3474 PO 16600   04/30/2006
24924
  Verinet Ultra platform serverw/o application serve   04/30/2006
24925
  Cmmunitech 200 binaural Head sets   04/30/2006
25050
  Signage for Petersburg   04/30/2006
25098
  Door, material & labor for CCD office door   06/02/2006
25119
  Projectors, Dell 1200MP   05/23/2006
25165
  Addon DTMF Receiver Card   07/06/2006
25173
  Audible alarms   07/07/2006
25174
  Security camera   07/07/2006

Equipment located at: 3333 S. Crater Rd. Ste 5A, Pinehill Plaza Petersburg, VA
23805

     
Dated:
  November 13, 2006
Debtor:
  StarTek USA, Inc.

By: /s/ Steve Butler
Title: CEO

 

 